Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30th, 2018 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0027]-[0029]: #52 and #42 are both used to represent a “central plate structure” 
Paragraph [0029]: #52 is used to represent both a “central plate structure” and a “plane or axis defined by the central plate structure” 
As each element of the invention present in the drawings must be represented by only one identifying label number, appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informality:
Line 2: “remove” should read “move”
Line 3: “…repeatedly up and down along…” should read “…repeatedly up and down…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 5 recites the limitation “…configured such that the combustion gas flow through the heat exchange tube is somewhat of a spiral.” There is insufficient information in both the claim and the specification to unambiguously define what “somewhat of a spiral” is within the context of the invention. Because the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim, the claim is rendered indefinite.
Claim 13 is rejected by virtue of its dependence on rejected claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jones et al. (US4895137A), hereinafter Jones.
Regarding claim 1, Jones teaches (Fig. 1) a fryer unit (10), comprising: a fryer vat (16) defining a volume for receiving oil to be heated for cooking (Column 2, line 48); a heating system for heating oil in the volume, the heating system including at least one gaseous fuel burner (24) and at least one heat 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Regarding claim 2, Jones further teaches (Fig. 1) the heat exchange tube (20) extends from a front side of the fryer vat (16) to a rear side of the fryer vat (Column 2, lines 48-52), and the baffle (40) is within the heat exchange tube (Column 3, lines 4-16). Therefore, under broadest reasonable interpretation, it is known to one of ordinary skill in the art that the baffle can be inserted from a rear of the heat exchange tube as claimed in claim 2. It would be obvious to one of ordinary skill in the art to have the heat exchange tube extend from the front side of the fryer vat to a rear side of the fryer vat for the purpose of easy access for repair since the structure of Jones is capable of the limitations.
Regarding claim 3, Jones further teaches (Fig. 3) at least one finger or flange (58) at a rear of the baffle (40) catches a rear side (60) of the heat exchange tube (20) to axially position the baffle within the heat exchange tube (Column 3, lines 12-16).
Regarding claim 4.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Savage et al. (US6196118B1), hereinafter Savage.
Regarding claim 5, Jones teaches all of the elements of the current invention as stated above except the baffle is configured such that combustion gas flow through the heat exchange tube is somewhat of a spiral along at least a portion of the heat exchange tube.
Savage teaches (Fig. 6A) a baffle system for a deep fat fryer, wherein a baffle (34) is configured such that combustion gas flow through the heat exchange tube (24) is somewhat of a spiral along at least a portion of the heat exchange tube (Column 4, lines 28-38). Savage teaches configuring the baffle such that combustion gas flow through the heat exchange tube is somewhat of a spiral along at least a portion of the heat exchange tube as it improves heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube (Column 4, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Savage to include that the baffle is configured such that combustion gas flow through the heat exchange tube is somewhat of a spiral along at least a portion of the heat exchange tube. Doing so would improve heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube.
Regarding claim 13, Jones further teaches (Fig. 5) each fin (42) includes multiple through openings (44) (Column 2, lines 64-67).



Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Ricord et al. (US7690375B2), hereinafter Ricord.
Regarding claim 6, Jones teaches all of the elements of the current invention as stated above except the baffle includes a plurality of fin sets arranged sequentially along part of an axial length of the internal passage of the heat exchange tube, each fin set formed by at least two fins.
Ricord teaches (Fig. 12) a heat transfer baffle for a deep fat fryer, wherein the baffle (80) includes a plurality of fin (82) sets arranged sequentially along part of an axial length of the internal passage of the heat exchange tube, each fin set formed by at least two fins (Column 6, lines 12-17). Ricord teaches the baffle includes a plurality of fin sets arranged sequentially along part of an axial length of the internal passage of the heat exchange tube, each fin set formed by at least two fins as it ensures optimal mixing of the combustion gases within the heat exchange tube (Column 6, lines 17-19) and ultimately improves the heat transfer efficiency of the fryer by acting as a source of heat transfer itself (Column 6, lines 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Ricord to include that the baffle includes a plurality of fin sets arranged sequentially along part of an axial length of the internal passage of the heat exchange tube, each fin set formed by at least two fins. Doing so would ensure optimal mixing of the combustion gases within the heat exchange tube and improves the heat transfer efficiency of the fryer.
Regarding claim 7, Jones teaches all of the elements of the current invention as stated above except that at least one fin set toward a rear of the baffle departs from a plane defined by the central portion of the baffle with a first departure angle and at least one fin set toward a front of the baffle departs from the plane with a second angle, where the second angle is smaller than the first angle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Ricord to include at least one fin set toward a rear of the baffle departs from a plane defined by the central portion of the baffle with a first departure angle and at least one fin set toward a front of the baffle departs from the plane with a second angle, where the second angle is smaller than the first angle. Doing so would ensure optimal mixing of the combustion gases within the heat exchange tube and improves the heat transfer efficiency of the fryer.
Regarding claim 8, Jones teaches all of the elements of the current invention as stated above except that each fin set extends both laterally and rearwardly from a central portion of the baffle.
Ricord teaches (Fig. 12) each fin set (82) extends both laterally and rearwardly from a central portion of the baffle (80). Ricord teaches each fin set extends both laterally and rearwardly from a central portion of the baffle as it ensures optimal mixing of the combustion gases within the heat exchange tube (Column 6, lines 17-19) and ultimately improves the heat transfer efficiency of the fryer by acting as a source of heat transfer itself (Column 6, lines 24-26).

Regarding claim 9, Jones teaches all of the elements of the current invention as stated above except that each fin set includes an upper fin and a lower fin, and both the upper fin and the lower fin angle away from a central portion of the baffle.
Ricord teaches (Fig. 12) each fin set (82) includes an upper fin and a lower fin, and both the upper fin and the lower fin angle away from a central portion of the baffle (80) (Column 6, lines 12-19). Ricord teaches each fin set includes an upper fin and a lower fin, and both the upper fin and the lower fin angle away from a central portion of the baffle as it ensures optimal mixing of the combustion gases within the heat exchange tube (Column 6, lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Ricord to include each fin set includes an upper fin and a lower fin, and both the upper fin and the lower fin angle away from a central portion of the baffle. Doing so would ensure optimal mixing of the combustion gases within the heat exchange tube.
Regarding claim 10, Jones teaches all of the elements of the current invention as stated above except that for each fin set, one of the upper fin or the lower fin is extends to a first lateral side of the central portion and the other of the upper fin or the lower fin is extends to a second lateral side of the central portion, wherein the second lateral side is opposite the first lateral side.
Ricord teaches (Fig. 12) that for each fin set (82), one of the upper fin or the lower fin is extends to a first lateral side of the central portion (80) and the other of the upper fin or the lower fin is extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Ricord to include that for each fin set, one of the upper fin or the lower fin is extends to a first lateral side of the central portion and the other of the upper fin or the lower fin is extends to a second lateral side of the central portion, wherein the second lateral side is opposite the first lateral side. Doing so would ensure optimal mixing of the combustion gases within the heat exchange tube and ultimately improves the heat transfer efficiency of the fryer by acting as a source of heat transfer itself.
Regarding claim 11, Jones teaches all of the elements of the current invention as stated above except that for each of at least multiple fin sets, each fin departs from a front side of a respective opening located in the central portion of the baffle.
Ricord teaches (Fig. 12) that for each of at least multiple fin sets (82), each fin departs from a front side of a respective opening (81) located in the central portion of the baffle (80) (Column 6, lines 12-23). Ricord teaches that for each of at least multiple fin sets, each fin departs from a front side of a respective opening located in the central portion of the baffle as it ensures optimal mixing of the combustion gases within the heat exchange tube (Column 6, lines 17-19) and ultimately improves the heat transfer efficiency of the fryer by acting as a source of heat transfer itself (Column 6, lines 24-26).
.
Claims 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Ricord, further in view of Savage.
Regarding claim 12, Jones in view of Ricord teaches all of the elements of the current invention as stated above except that a bottom edge part of a central plate portion of the baffle contacts a lower internal surface of the internal passage of the heat exchange tube to define a vertical position of the baffle within the heat exchange tube.
Savage teaches (Fig. 6A) a bottom edge part of a central plate portion (34) of the baffle contacts a lower internal surface (36) of the internal passage of the heat exchange tube (24) to define a vertical position of the baffle within the heat exchange tube (Column 3, lines 42-46). Savage teaches defining a vertical position of the baffle within the heat exchange tube by contacting a bottom edge part of a central plate portion of the baffle and a lower internal surface of the internal passage of the heat exchange tube as conducts heat to the tube wall when the plate is heated (Column 4, lines 39-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ricord to further incorporate the teachings of Savage to include that a bottom edge part of a central plate portion of the baffle contacts a lower internal surface of the internal passage of the heat exchange tube to define a vertical position of the baffle within the heat exchange tube. Doing so would ensure that heat is conducted to the tube wall when the baffle plate is heated.
claim 14, Jones in view of Ricord teaches all of the elements of the current invention as stated above. Ricord further teaches (Fig. 12) the baffle (80) includes central plate portion defining a plurality of through openings (81) spaced apart axially along the central plate portion, wherein the baffle includes a plurality of fins (82), wherein each opening includes at least one associated fin that extends laterally and rearwardly from a front edge of the opening (Column 6, lines 12-23). 
Jones in view of Ricord does not teach that the fins cause a primary flow of combustion gases to move laterally back and forth through the openings as the combustion gases travel along the central plate portion.
Savage teaches (Fig. 6A) that the fins (50) cause a primary flow of combustion gases to move in a swirling pattern, thus laterally back and forth, through the openings (46, 48, 48' and 48" and 57 and 59) as the combustion gases travel along the central plate portion (34) (Column 4, lines 28-38). Savage teaches a laterally moving flow of combustion gases caused by the fins as it improves heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube (Column 4, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ricord to further incorporate the teachings of Savage to include that the fins cause a primary flow of combustion gases to move laterally back and forth through the openings as the combustion gases travel along the central plate portion. Doing so would improve heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube.
Regarding claim 15, Jones in view of Ricord teaches all of the elements of the current invention as stated above except that the fins cause the primary flow of combustion gases to [move] repeatedly up and down as the combustion gases travel along the central plate portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Ricord to further incorporate the teachings of Savage to include that the fins cause the primary flow of combustion gases to [move] repeatedly up and down as the combustion gases travel along the central plate portion. Doing so would improve heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on  (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 9th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761